DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim1 recites the limitation “the form of a patient specific instrument ", “the bone during uni-compartmental knee arthroplasty”, “the implant”  in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 9-10, 12-13, 15-17, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song (US. 20140107655).
 device in the form of a patient specific instrument for performing cuts on the bone during uni-compartmental knee arthroplasty (UKA)  (abstract) based on pre-operative planning depending on the implant and 3D imaging scanning (CT or MRI), the device comprising two parts: a femoral part fig. 7a and a tibial part fig. 3a, wherein the device is capable of being used for mobile and fixed bearing implants, wherein said femoral part is characterized by a cutting slot 326, fig. 7a configured to perform a posterior cut on the bone, wherein said femoral part is characterized by drilling holes 334 and capable to perform main holes for said implant on the bone, wherein said femoral part is characterized by fixation holes 330, 332 and capable to drill fixation holes on said bone to fix the device on the bone fig. 8, wherein said femoral part is characterized by locating arms fig. 7a configured to match the device with bone surface, wherein said tibial part is characterized by a vertical cutting slot 212, fig. 3a configured to perform the vertical tibial cut on the bone, wherein said tibial part is characterized by fixation holes 218, 220 in oblique and parallel directions fig. 2b, 3a configured to drill fixation holes on said bone to fix the device on the bone, wherein said tibial part is characterized by an interior surface configured to match with the bone in the area of surface matching in order to position and fix the device in the correct location on the bone fig. 3b, wherein said femoral part is characterized by an interior surface on each arm configured to match with the bone in the area of the surface matching in order to position and fix the device in the correct, location on the bone figs. 7b, 8, wherein the device can be configured based on the 2D data of the implant.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song.
Song fails to teach that the fixation holes of the femoral part are with different diameters. 
It would have been an obvious matter of design choice to one skilled in the art at the time the invention was made to construct the fixation holes of the femoral part with different diameters since applicant has not disclosed that such provides an advantage, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the invention of Song, and applicant’s invention, to perform equally well and to perform the same function of receiving pins or bone screws for fixing the femoral part on bone, a person ordinary skill in the art would find obvious for the purpose of providing an effective femoral cutting guide. In re Dailey and Eilers, 149 USPQ 47 (1966).

Claim 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Kennedy et al. (US. 20150190144).

Kennedy teaches a tibial part fig. 1 is characterized by double horizontal cutting slots 20 and 26, wherein the second slot 26 through which alignment pins are placed in the tibia for aligning the tibial part on the bone.
It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify the tibial part of Song with an additional horizontal cutting slot  in view of Kennedy wherein through which alignment pins can be placed in the tibia for aligning the tibial part on the bone.
Song fails to teach both parts are characterized by extensions along the cutting slots configured to guide the cuts in the correct slope and inclination.
Kennedy teaches extensions along the cutting slots 26, fig. 1 configured to guide the alignment pins in the correct slope and inclination.
It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify the slots of Song with extensions in view of Kennedy in order to guide the alignment pins in the correct slope and inclination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537.  The examiner can normally be reached on 9-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMEH R BOLES/Primary Examiner, Art Unit 3775